Exhibit 16 [J.W. HUNT AND COMPANY, LLP LETTERHEAD] July 13, 2007 Office of the Chief Accountant Securities and Exchange Commission 450 Fifth Street, NW Washington, DC20549 Re: SCBT Financial Corporation We have read the statements that we understand SCBT Financial Corporation will include under Item 4 of the Form 8-K report it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. We have no basis to agree or disagree with other statements made under Item 4. Very truly yours, /s/ J.W. Hunt and Company, LLP
